ACCEPTED
                                                                                  05-15-01486-CR
                                                                       FIFTH COURT OF APPEALS
                                                                                  DALLAS, TEXAS
                                                                             12/7/2015 2:03:43 PM
                                                                                       LISA MATZ
                                                                                           CLERK


Appellate Docket No.: 05-15-01486-CR
Appellate Case Style: John Turner Gray v. The State of Texas
                                                                FILED IN
                                                         5th COURT OF APPEALS
FIFTH DISTRICT COURT OF APPEALS                              DALLAS, TEXAS
CRIMINAL APPEAL - DOCKETING STATEMENT                    12/7/2015 2:03:43 PM
                                                               LISA MATZ
PARTIES (TRAP 32.2(a)):                                          Clerk

Appellant:                              Appellee:
JOHN TURNER GRAY                        THE STATE OF TEXAS

Attorney (Lead Counsel):                Attorney (Lead Counsel):
Mark Heidenheimer                       John Rolater

Appointed [X]    Retained []
Address (Lead Counsel):                 Address (Lead Counsel):

2208 Wisteria Way                       2100 Bloomdale Road, Suite 200
McKinney, Texas 75071                   McKinney, Texas 75071



Telephone: 972-548-2233                 Telephone: 972-548-4323
Email:                                  Email: jrolater@co.collin.tx.us
mheidenheimerlaw(@amail.com
SBN (Lead Counsel):09378800             SBN (Lead Counsel): 00791565
If not represented by counsel, provide appellant's/appellee's address,
telephone number, and fax number.




PERFECTION OF APPEAL (TRAP 32.2(b),(d),(f)-(k)):
Date Sentence Imposed or                Date Notice of Appeal Filed:

                                    1


                                                                                      1
Suspended in Open Court or               11/18/2015
Appea lable Order Signed :               If Mailed, Date Mailed :
11/06/2015
                                         Attach File-Stamped Copy of
                                         Notice
ACTIONS EXTENDING TIME TO PERFECT APPEAL (TRAP 32.2(e)):
Mt. for New Trial: Yes []   No [X]       Date Filed :

Mt. in Arrest of Judgment: Yes []        Date Filed :
No [X]

Other (Specify):




                                     2


                                                                       2
TRIAL AND APPEAL (TRAP 32.2(f)-(k)):
Offense Charged:                        Is the appeal from a pretrial order?
Assault Fam/House Mem 2+ w/in
12 months                                 Yes []     No [X]

Date of Offense: 01/23/2014             Does the appeal involve the
                                        validity of a statute, rule, or
Defendant's Plea: Not Guilty            ordinance?

If guilty or nolo contendere, was         Yes []     No [X]
plea result of negotiated plea
bargain agreement?                      If yes, specify.

Was the trial jury or nonjury?

  Guilt/Innocence Phase: Jury
  Punishment Phase: Jury

Punishment Assessed:
7 years Institutional Division,
TDCJ.

TRIAL COURT AND RECORD (TRAP 32.2(c), (/), (m)):
Court: 366th District Court of          Trial Court. Cause No.:
Collin County.                          366-81876-2014

Trial Judge (Who Tried or               Court Clerk (District or County
Disposed of Case): Ray Wheless          Clerk): Yoon Kim

Telephone No.: 972-548-4570             Telephone No. : 972-548-4320
Fax:                                    Fax:
Address: 2100 Bloomdale Road,           Address: 2100 Bloomdale Road,
#30146, McKinney, Texas 75071           McKinney, Texas 75071



                                    3

                                                                               3
Clerk's Record                            Fee Paid: Yes [] No [] N/A
                                          Court-appointed
                                          Arrangements Made to Pay Fee:
                                            Yes []  No []
Court Reporter(s) or Court Recorder(s): Antoinette Varela

Telephone Number(s): 972-548-4572

Email: avarela@collincountytx.gov

Address(es): 2100 Bloomdale Road, Suite 30146, McKinney, Texas
75071.




Reporter's/Recorder's Record              Date Requested: 12/07/2015
(Check If Electronic Recording [ ])
                                          Fee Paid: Yes: [] No: [] N/A
Number and Date(s) of Hearing(s):         Court-appointed
Guilt/Innocence: 11/2-5/2015              Arrangements Made to Pay Fee:
Punishment: 11/06/2015                      Yes []   No []




                                      4


                                                                          4
 IN DIG ENCY OF PARTY (TRAP 32.1 (k)):
                            Filed
          Event           Check as Appropriate        Date
 Motion and Affidavit          Yes [X]   No[]
 Filed
 Date of Hearing: 11/19/2015
 Ruling on Motion: Granted [X]      Denied [ ]
 OTHER INFORMATION (TRAP 32.2(m)):
 List any other pending related appeals before this or any other Texas
 appellate court by Court, Docket Number, and Style:

 1. 366-80583-2014

 2. 366-81875-2014

 3. 366-82883-2015




NOTE:      If inadequate space has been provided for the information
requested, please provide the additional information on an attachment.




                                     5

                                                                         5
I CERTIFY THAT, TO THE BEST OF MY KNOWLEDGE, ALL OF THE
ABOVE INFORMATION IS TRUE AND CORRECT.



ls/Mark Heidenheimer     Date: December 7, 2015
MARK HEIDENHEIMER
State Bar No. 09378800
2208 Wisteria W~y
McKinney, Texas 75071
214-578-0360
Email: mheidenheimerlaw@gmail .com

Representing: John Turner Gray


                       CERTIFICATE OF SERVICE

 hereby certify that a true and correct copy of the foregoing Docketing

Statement was sent this 7th day of December 2015, to John Relater,

Assistant Collin County District Attorney, through e-filing to his email

address of jrolater@co.collin.tx.us.




                                           ls/Mark Heidenheimer
                                           MARK HEIDENHEIMER
                                            Attorney of Record for
                                            John Turner Gray




                                       6

                                                                           6
                                  No. 366-81876-2014

THE STATE OF TEXAS                                 IN THE 366TH DISTRICT

              v.                                  COURT OF

JOHN TURNER GRAY                                  COLLIN COUNTY, TEXAS.



                                 NOTICE OF APPEAL

COMES NOW JOHN TURNER GRAY, DEFENDANT, respectfully giving

Notice of Appeal that he desires to appeal from the final judgment of
                                                                .!~eNUtJ
conviction in the above styled and numbered cause that was &+§nee by the

court on the       b day of November 2015.    John Turner Gray appeals to the

5th   Court of Appeals.




                       FIL D
                    15, nv 18 PH ~= 32
                   ANDREA STROH THOMPSON
                       DISTRICT CLERK
                    COLLI COUNT . TEXAS                                         7